                     IN THE UNITED STATES DISTRICT
                     COURT FOR THE DISTRICT OF NEW
                         JERSEY CAMDEN VICINAGE



 VIRTUA HEALTH, INC.,

                    Plaintiff,
                                        Civil No. 19-21266 (RMB/JS)
       v.
                                         MEMORANDUM OPINION & ORDER
 DISKRITER, INC.,

                    Defendant.




     This matter comes before the Court upon Plaintiff Virtua,

Inc.’s Motion to Confirm Arbitration Award [Dkt. No. 4] and

Defendant Diskriter, Inc’s Cross-Motion to Remand this case

[Dkt. No. 9].    Diskriter argues that “the Court should not

grant [Virtua’s] Motion to Confirm Arbitration Award as the

same should have been filed in the State Courts.” [Dkt. 9-1, p.

1]   Based on this argument, Diskriter asserts that this case

should be “[r]emand[ed] . . . to the Superior Court of New

Jersey.”    [Id.]

     Diskriter’s Cross-Motion to Remand is frivolous insofar as

this case was never removed from state court; Virtua filed the

instant suit in this Court in the first instance.    To state the

obvious, this Court cannot remand a case that was never removed

in the first place.

                                  1
      Moreover, Diskriter’s argument that this suit should have

been filed in state court is not supported by the parties’

arbitration agreement.   Relying on the choice of law provision,

which selects New Jersey law, and the choice of forum

provision, which states that the parties’ disputes shall be

submitted to arbitration in Burlington County, Diskriter

erroneously concludes that the parties selected New Jersey

State Court as the forum for this suit to enforce the

arbitration award.   The parties’ agreement says no such thing.

To the contrary, the agreement expressly states that

“[j]udgment on the award rendered by the Arbitrator may be

entered in any court having jurisdiction thereof.” [Dkt. 9-4, ¶

22]   By filing the instant petition and motion to confirm the

arbitration award, Virtua is seeking a judgment on the award.

Furthermore, this Court has jurisdiction to enter the judgment

sought; the parties are completely diverse 1, the amount in

controversy exceeds the statutory minimum 2, and this Court

sitting in diversity, pursuant to the New Jersey Arbitration

Act, may confirm the arbitration award and enter judgment.

N.J.S.A. § 2A:23B-22 (confirmation of award); § 2A:23B-25




1  Virtua is a citizen of New Jersey (Petition ¶ 1).    Diskriter
is a citizen of Pennsylvania. (Petition ¶ 2)

2  Among other relief sought, Virtua seeks “$121,245.39 as the
full amount of the Final Award for reasonable counsel fees and
costs incurred in the arbitration.” (Petition ¶ 29)
                                2
(judgment on award).

     Finally, Diskriter requests, in the last line of its

letter brief, “[i]n case the Court is not inclined to direct

the petitioner to file in State Court, it is respectfully

requested that Respondent be given an opportunity to oppose the

enforcement of the Award and seek vacating of the same.” [Dkt.

9-1, p. 6] 3   While Diskriter could have-- and most prudently

should have-- included alternative arguments in its current

filing, the Court is cognizant of the preference for deciding

cases on their merits, rather than on procedural grounds.    At

this early stage of the case, the Court discerns no prejudice

to Virtua in allowing Diskriter an opportunity to present any

and all other arguments in opposition to the Petition and

Motion to Confirm the Arbitration Award. 4   Accordingly,

     IT IS on this 20th day of February, 2020, hereby ORDERED

that:

     (1)   On or before March 9, 2020, Diskriter shall file a

comprehensive brief presenting all arguments in opposition to



3  Diskriter obliquely references “glaring procedural and
substantive issues” related to the arbitration proceeding but
does not elaborate on what those issues were. [Dkt. 9-1., p.
2]

4  In a footnote, Virtua asserts in conclusory fashion that it
has been, and will continue to be, prejudiced by the “delay” in
recovering the arbitration award. [Dkt. 12, p. 9 n.4] Any such
delay can be adequately compensated by an award of post-award
interest, which Virtua has specifically sought as relief in
this suit. [See Petition ¶ 29]
                                 3
Virtua’s Motion to Confirm Arbitration Award, and/or in support

of Diskriter’s request to vacate the Arbitration Award.

Diskriter’s brief shall comply with the Court’s Local Rules

governing the length and formatting of briefs.

     (2)   On or before March 23, 2020, Virtua shall file a

reply and/or opposition to Diskriter’s filing.    Virtua’s brief

shall comply with the Court’s Local Rules governing the length

and formatting of briefs.




                                    s/ Renée Marie Bumb

                               RENÉE MARIE BUMB
                               UNITED STATES DISTRICT JUDGE




                                4
